DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-15 are objected to because of the following informalities: the claims recite abbreviations (CMTS and RPD) that should be spelled out at first occurrence in the claims.  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-15 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,841,031. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding claim 1, U.S. Patent No. 10,841,031 recites a system comprising:
A CMTS core having a first slave clock configure to be synchronized with a grandmaster timer (Claim 1, CMTS core limitation);
An RPD having a second slave clock configured to be synchronized with the grandmaster timer (Claim 1, RPD limitation); where
At least one of the core and the RPD is configured to regain phase synchronization with the grandmaster timer (Claim 1, …configured to regain phase synchronization…), after losing synchronization with the grandmaster timer (Claim 1, …losing synchronization…), by automatically and selectively implementing a phase step relative to the grandmaster (Claim 1, …by automatically and selectively implementing a gradual change in a frequency difference relative to the grandmaster over a period of time..), selection based on timing data exchanged between the core and the RPD (Claim 1, …exchanged between the core and the RPD…).
Regarding claims 2-3, U.S. Patent No. 10,841,031 recites the exact same limitation in claims 2-3 respectively.
Regarding claim 4, U.S. Patent No. 10,841,031 recites wherein synchronization is regained with the grandmaster timer by a gradual change in a frequency difference relative to the grandmaster timer over a period of time when the phase step is not selected (Claim 4, …by a phase step when the gradual change in a frequency difference relative to the grandmaster timer over a period of time is not selected…).
Regarding claims 5-7, U.S. Patent No. 10,841,031 recites the exact same limitation in claims 5-7 respectively.
Regarding claim 8, U.S. Patent No. 10,841,031 recites a method used in an R-PHY architecture to recover synchronization between a CMTS core and an RPD, wherein both the core and the RPD are configured for individual synchronization in a slave configuration to a common grandmaster clock (Claim 8, recover limitation), the method comprising:
A first one of the core and the RPD renewing synchronization with the grandmaster clock (Claim 8, renewing limitation);
Exchanging at least one timing parameter between the core and the RPD (Claim 8, exchanging limitation); and
The first one of the core and the RPD using the at least one timing parameter to regain synchronization with the grandmaster clock to automatically select an alternative one of a first change in synchronization relative to the grandmaster timer over a period of time and a second change in synchronization relative to the grandmaster timer over a period of time (Claim 9, …by automatically selecting an alternative one of a phase shift and a gradual change in a frequency difference relative to the grandmaster timer over a period of time…).
Regarding claims 9-15, U.S. Patent No. 10,841,031 recites the exact same limitations in claims 9-15 respectively.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OTIS L THOMPSON, JR whose telephone number is (571)270-1953. The examiner can normally be reached Monday - Friday, 6:30am - 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory B Sefcheck can be reached on (571)272-3098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/OTIS L THOMPSON, JR/Primary Examiner, Art Unit 2477                                                                                                                                                                                                        

February 15, 2022